 

Exhibit 10.28

 

DEMAND NOTE

 

This Demand Note Payable on Demand (the “Note”) is made and effective the Upon
cashing check number 1327 from account number 009485843217 in the amount of
$50,000.00 dated for 8-8-11.

 

BETWEEN: Hermano Igo Krebs (the “lender”), residential address, 81 Lovell Road,
Watertown, MA 02422, SSN ###-##-####

 

AND:Interactive Motion Technologies Inc. (the “borrower”), a corporation
organized and existing under the laws of the state of Massachusetts, with its
head office located at: 80 Coolidge Hill Road, Watertown, MA 02472

 

FOR VALUE RECEIVED, the undersigned Borrower jointly and severally promise to
pay to the order of Lender, the sum of fifty-thousand dollars, $50,000.00
together with interest of 10 year US Treasury bond rate plus 2% on the unpaid
balance. The entire principal and any accrued interest shall be fully and
immediately payable UPON DEMAND of Lender thereof.

 

Upon default in making payment within 30 days of demand, and providing this note
is turned over for collection, Borrower agrees to pay all reasonable legal fees
and costs of collection to the extent permitted by law. This note shall take
effect as a sealed instrument and be enforced in accordance with the laws of the
payee’s state. All parties to this note waive presentment, notice of
non-payment, protest and notice of protest, and agree to remain fully bound
notwithstanding the release of any party, extension or modification of terms, or
discharge of any collateral for this note.

 

IN WITNESS WHEREOF, the undersigned has caused this Demand Note to be duly
executed as of the date first written above.

 

LENDER   BORROWER       /s/ Hermano Igo Krebs   /s/ Lewis M. Nashner      
Authorized Signature   Authorized Signature       Hermano Igo Krebs   Lewis M.
Nashner Print Name and Title   Print Name and Title

 

 

 

 

DEMAND NOTE

 

This Demand Note Payable on Demand (the “Note”) is made and effective the Upon
cashing check number 1375 from account number 009485843217 in the amount of
$25,000.00 dated for January 10, 2012.

 

BETWEEN: Hermano Igo Krebs (the “lender”), residential address, 81 Lovell Road,
Watertown, MA 02422, SSN ###-##-####

 

AND:Interactive Motion Technologies Inc. (the “borrower”), a corporation
organized and existing under the laws of the state of Massachusetts, with its
head office located at: 80 Coolidge Hill Road, Watertown, MA 02472

 

FOR VALUE RECEIVED, the undersigned Borrower jointly and severally promise to
pay to the order of Lender, the sum of fifty-thousand dollars $25,000.00
together with interest of 10 year US Treasury bond rate plus 2% on the unpaid
balance. The entire principal and any accrued interest shall be fully and
immediately payable UPON DEMAND of Lender thereof.

 

Upon default in making payment within 30 days of demand, and providing this note
is turned over for collection, Borrower agrees to pay all reasonable legal fees
and costs of collection to the extent permitted by law. This note shall take
effect as a sealed instrument and be enforced in accordance with the laws of the
payee’s state. All parties to this note waive presentment, notice of
non-payment, protest and notice of protest, and agree to remain fully bound
notwithstanding the release of any party, extension or modification of terms, or
discharge of any collateral for this note.

 

IN WITNESS WHEREOF, the undersigned has caused this Demand Note to be duly
executed as of the date first written above.

 

LENDER   BORROWER       /s/ Hermano Igo Krebs   /s/ Rodolfo Rohr      
Authorized Signature   Authorized Signature       Hermano Igo Krebs   Rodolfo
Rohr, CEO Print Name and Title   Print Name and Title

 

 

 

 

DEMAND NOTE

 

This Demand Note Payable on Demand (the “Note”) is made and effective upon
transfer from account number 3777877238 in the amount of $25,000.00 dated for
January 25, 2013.

 

BETWEEN: Hermano Igo Krebs, an individual (the “lender”), residential address,
81 Lovell Road, Watertown, MA 02422, SSN ###-##-####

 

AND:Interactive Motion Technologies Inc. (the “borrower”), a corporation
organized and existing under the laws of the state of Massachusetts, with its
head office located at: 80 Coolidge Hill Road, Watertown, MA 02472

 

FOR VALUE RECEIVED, the undersigned Borrower jointly and severally promise to
pay to the order of Lender, the sum of twenty one thousand five hundred dollars,
$25,000.00 together with interest of 12% on the unpaid balance. The entire
principal and any accrued interest shall be fully and immediately payable UPON
DEMAND of Lender thereof.

 

Upon default in making payment within 30 days of demand, and providing this note
is turned over for collection, Borrower agrees to pay all reasonable legal fees
and costs of collection to the extent permitted by law. This note shall take
effect as a sealed instrument and be enforced in accordance with the laws of the
payee’s state. All parties to this note waive presentment, notice of
non-payment, protest and notice of protest, and agree to remain fully bound
notwithstanding the release of any party, extension or modification of terms, or
discharge of any collateral for this note.

 

IN WITNESS WHEREOF, the undersigned has caused this Demand Note to be duly
executed as of the date first written above.

 

LENDER   BORROWER       /s/ Hermano Igo Krebs   /s/ Deborah Campbell      
Authorized Signature   Authorized Signature       Hermano Igo Krebs   Deborah
Campbell, Business Director Print Name and Title   Print Name and Title

 

 

 

 

DEMAND NOTE

 

This Demand Note Payable on Demand (the “Note”) is made and effective upon
transfer from account number 3777877238 in the amount of $20,000.00 dated May
15, 2014

 

BETWEEN: Hermano Igo Krebs an individual (the “lender”), residential address, 81
Lovell Road, Watertown, MA 02472, SSN ###-##-####

 

AND:Interactive Motion Technologies Inc. (the “borrower”), a corporation
organized and existing under the laws of the state of Massachusetts, with its
head office located at: 80 Coolidge Hill Road, Watertown, MA 02472

 

FOR VALUE RECEIVED, the undersigned Borrower jointly and severally promise to
pay to the order of Lender, the sum of twenty one thousand five hundred dollars,
$20,000.00 together with interest of 12% on the unpaid balance. The entire
principal and any accrued interest shall be fully and immediately payable UPON
DEMAND of Lender thereof.

 

Upon default in making payment within 30 days of demand, and providing this note
is turned over for collection, Borrower agrees to pay all reasonable legal fees
and costs of collection to the extent permitted by law. This note shall take
effect as a sealed instrument and be enforced in accordance with the laws of the
payee’s state. All parties to this note waive presentment, notice of
non-payment, protest and notice of protest, and agree to remain fully bound
notwithstanding the release of any party, extension or modification of terms, or
discharge of any collateral for this note.

 

IN WITNESS WHEREOF, the undersigned has caused this Demand Note to be duly
executed as of the date first written above.

 

LENDER   BORROWER       /s/ Hermano Igo Krebs   /s/ Deborah Campbell      
Authorized Signature   Authorized Signature       Hermano Igo Krebs, Board
Member   Deborah Campbell, Business Director Print Name and Title   Print Name
and Title

 

 

 

 

